       Case 8-19-08121-ast            Doc 13       Filed 09/27/19        Entered 09/27/19 13:35:47




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
                                                              )
                                                                        Chapter 11
                                                              )
                                                              )
                                                                        Case No. 19-76260 (AST)
                                                              )
 In re:                                                                 Case No. 19-76263 (AST)
                                                              )
                                                                        Case No. 19-76267 (AST)
                                                              )
 Absolut Facilities Management, LLC, et al.,                            Case No. 19-76268 (AST)
                                                              )
                                                                        Case No. 19-76269 (AST)
                                                              )
                                    Debtors. 1                          Case No. 19-76270 (AST)
                                                              )
                                                                        Case No. 19-76271 (AST)
                                                              )
                                                                        Case No. 19-76272 (AST)
                                                              )
                                                              )
                                                                        (Jointly Administered)
                                                              )
                                                              )
 6060 Armor Road, LLC,                                        )
                                                              )
                                     Plaintiff,
                                                              )
                                                              )
          v.                                                  )         Adv. Pro. No. 19-08121 (AST)
                                                              )
 Absolut Facilities Management, LLC and Absolut
                                                              )
 Center for Nursing and Rehabilitation at Orchard
                                                              )
 Park, LLC
                                                              )
                                    Defendants.               )
                                                              )

  ORDER (I) ON PLAINTIFF’S REQUEST FOR A HEARING ON SHORTENED
NOTICE ON PLAINTIFF’S APPLICATION FOR ENTRY OF ORDERS GRANTING A
   TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
 ENJOINING DEFENDANTS FROM IMPLEMENTING UNAPPROVED PLAN OF
           CLOSURE PRIOR TO APPROVAL UNDER 11 U.S.C. § 363;
    (II) SCHEDULING A HEARING ON PLAINTIFF’S APPLICATION; AND
             (III) ORDERING DEFENDANTS TO SHOW CAUSE




1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
      Case 8-19-08121-ast         Doc 13    Filed 09/27/19     Entered 09/27/19 13:35:47




       Upon Plaintiff’s Application for the Entry of Orders Granting a Temporary Restraining

Order and Preliminary Injunction Enjoining Defendants from Implementing Unapproved Plan of

Closure Prior to Approval Under 11 U.S.C. § 363 (the “Application”) [dkt item 3] and the

Declaration of George P. Angelich in connection therewith [dkt item 4], seeking entry of an order

scheduling a hearing and shortening the notice period to consider the Application; and the Court’s

Order requiring Defendants Absolut Facilities Management, LLC and Absolut Center for Nursing

and Rehabilitation at Orchard Park, LLC to respond or object to the Application and the immediate

relief requested therein [dkt item 7]; and Defendants filing an objection [dkt item 8]; and Plaintiff

filing a reply [dkt item 9]; and the joinder of Capital Finance, LLC [main case dkt item 58] and

Capital Funding, LLC [dkt item 11] in support of the Application; it is hereby

       ORDERED that a hearing (the “Hearing”) to consider a temporary restraining order and

other immediate relief as requested in the Application, substantially in the form attached to the

Declaration of George P. Angelich as Exhibit “A” [dkt item 4-2], is scheduled for October 3, 2019

at 1:30 p.m. (prevailing Eastern Time) before the Honorable Alan S. Trust in Courtroom 960,

United States Bankruptcy Court, Eastern District of New York, 290 Federal Plaza, Central Islip,

New York 11722; and it is further

       ORDERED that at the Hearing, Defendants shall show cause why the lease at the subject

facility should not be immediately terminated, why possession of the premises should not be

immediately surrendered, and why any post-petition rent and allowable charges under such lease

should not be immediately paid.




                                                                ____________________________
 Dated: September 27, 2019                                               Alan S. Trust
        Central Islip, New York                                 United States Bankruptcy Judge

                                                 2
